Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 05/13/2022.      


Response to Amendment
3.	The Amendment filed on amendment filed on 05/13/2022 has been received . Independent claims 1, 9, 17  have been amended. Claims 1-20  are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 05/13/2022, pages 8-11 have been fully considered.
	
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1).	 Basically, the applicant argued that the prior art (LASSERRE et al. (WO 2018162406)) does not teach the limitations of:
“in response to projecting the representation of the segmented three- dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data,” as recited by amended independent claims since “Lasserre has not been shown to disclose at least the newly added elements… Applicant respectfully submits that this, as well as the other cited portions of Lasserre, refers to putting one viewpoint (e.g., Al) above each plane-like patch (e.g., P1). However, Lasserre has not, and does not appear to, disclose or suggest that the patch P1 is generated in response to putting the viewpoint Al. Therefore, Applicant respectfully submits that the cited portions of Lasserre.. have not been shown to disclose that “one or more patches [are generated] in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box” as recited in amended claim 1”  (remark, page 8-10).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination LASSERRE et al. (WO 2018162406) and in view of Chevet et. al (JP 2021511712) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, Chevet discloses that in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data as in page 8, as: “a patch can be defined as a set of 2D samples…The initial clustering of the input point cloud frame IPCF is then obtained by associating each 3D sample with one of the six orientation planes of the 3D boundary box surrounding the 3D sample of the input point cloud IPCF… The 3D samples are then projected onto their associated planes …A set of 3D samples that form the contiguous zone in those planes is called the connected component. The connected components are a set of at least one 3D sample with similar normals and the same associated orientation planes…The final step consists of generating one patch from each connected component, which by projecting a 3D sample of each connected component…”; and page 9, as: “on the projection plane that defines the 2D boundary box that surrounds the patch. Includes information such as coordinates (u0, v0, u1, v1).”; in which, the 3D point clouds is segmented and projected onto sides of the 3-d boundary box; then one patch is generated as final step after the projecting.
Therefore, the combination of  LASSERRE) and Chevet discloses that “in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data,” as recited by amended independent claims.
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  LASSERRE) and Chevet discloses that “in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data,” as recited by amended independent claims.	

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1 -3, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LASSERRE et al. (WO 2018162406) and in view Chevet et. al (JP 2021511712).  
           Regarding claim 1, LASSERRE teaches a computer-implemented method (fig. 1), comprising: 
	generating, by one or more processors (fig. 7, proc 44), a segmentation of three-dimensional point cloud data of recorded media based on continuity data of the three-dimensional point cloud data (fig. 3, step 30; page 11, line 9-13, … each point cloud PC1 , PC2 is segmented into plane-like patches and the points on the patch boundaries are regarded as feature points;  they are three-dimensional point cloud data, as suggested in page 4. Line 11-20, … a method for measuring a quality of a processing of a first 3D point cloud comprising a plurality of points, in which each point is defined by its spatial location and by at least one attribute, in which the processing transforms the first point cloud into a second 3D point cloud,)	projecting, by the one or more processors (fig. 7, proc 44), a representation of the segmented three-dimensional point cloud data  (fig. 5, P1 and P2) onto one or more sides of a three-dimensional bounding box (fig. 5, P1, P2 boundary is 3-D boundary box since P1, P2 are 3D point cloud), the representation of the segmented three-dimensional point cloud data being different based on a projected side of the three-dimensional bounding box (as shown in fig. 5;  page 11, line 20-27, At a first step, as illustrated in Figure 5, one viewpoint is put above each plane-like patch and one viewpoint is put above the patch boundary between two patches. For example, considering the patches P1 and P2 in Figure 5, these viewpoints are the points A1 , A2, A3. A1 is above P1 , A2 is above P2 and A3 is above the patch boundary between P1 and P2; in which, each viewpoint is interpreted as projection and patch boundary is the three-dimensional bounding box, as suggested in page 4, line 15-25, …determining N first images corresponding to projection views of the first point cloud using the N viewpoints ); 
	generating, by the one or more processors (fig. 7, proc 44), one or more patches based on the projected representation of the segmented three-dimensional point cloud data (fig. 5, P1, P2 are one or more patches based on the projected representation of the segmented three-dimensional point cloud data; page 11, line 20-27, … one viewpoint is put above each plane-like patch and one viewpoint is put above the patch boundary between two patches. For example, considering the patches P1 and P2 in Figure 5, these viewpoints are the points A1 , A2, A3. A1 is above P1 , A2 is above P2 and A3 is above the patch boundary between P1 and P2. The direction of each viewpoint is normal to the corresponding plane-like patch and pointing to the inside of the point cloud);  
	generating, by the one or more processors (fig. 7, proc 44), a first frame of the one or more patches (page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC… to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di…; since point cloud is segmented into patch and frame is generated with patch) , 
	generating, by the one or more processors (fig. 7, proc 44), first auxiliary information for the first frame (as shown in fig. 2 QM is the first auxiliary information for the first frame; and suggested in page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC… to estimate the quality of the deformed template point cloud PCT.sub.di… The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used);  
	generating, by the one or more processors (fig. 7, proc 44), second auxiliary information for a reference frame (fig. 2, PCT; page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC);  
	identifying, by the one or more processors (fig. 7, proc 44), a first patch from the first frame that matches a second patch from the reference frame based on the first auxiliary information and the second auxiliary information (as shown in fig. 2 and suggested in page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di);  
	generating, by the one or more processors (fig. 7, proc 44), a motion vector candidate (fig. 2, MV) between the first patch and the second patch based on a difference between the first auxiliary information and the second auxiliary information (page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di. After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV) ;  
	and performing, by the one or more processors (fig. 7, proc 44), motion compensation using the motion vector candidate (as shown in fig. 2, MOT; page 10, line 1-10, … Performing motion estimation, motion compensation… After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28). 
	It is noticed that LASSERRE does not disclose explicitly in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data.
	Chevet discloses that in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data ( in page 8, as: “a patch can be defined as a set of 2D samples…The initial clustering of the input point cloud frame IPCF is then obtained by associating each 3D sample with one of the six orientation planes of the 3D boundary box surrounding the 3D sample of the input point cloud IPCF… The 3D samples are then projected onto their associated planes …A set of 3D samples that form the contiguous zone in those planes is called the connected component. The connected components are a set of at least one 3D sample with similar normals and the same associated orientation planes…The final step consists of generating one patch from each connected component, which by projecting a 3D sample of each connected component…”; and page 9, as: “on the projection plane that defines the 2D boundary box that surrounds the patch. Includes information such as coordinates (u0, v0, u1, v1).”; in which, the 3D point clouds is segmented (clustered) first and projected onto sides of the 3-d boundary box second; then one patch is generated as final step after the projecting).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data as a modification to the method for the benefit of using measures that provide the best compression (page 8).


           Regarding claim 9, LASSERRE teaches a system (fig. 7) comprising one or more computers (fig. 7, component 44) and one or more storage devices (fig. 7, 42 memory) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (fig. 1; page 15, line 12-15, … Figure 7 illustrates a quality measurement device 40 according to an embodiment of the invention. This quality measurement device is advantageously implemented in an encoder of a 3D point cloud.),: 
	generating, a segmentation of three-dimensional point cloud data of recorded media based on continuity data of the three-dimensional point cloud data (fig. 3, step 30; page 11, line 9-13, … each point cloud PC1 , PC2 is segmented into plane-like patches and the points on the patch boundaries are regarded as feature points;  they are three-dimensional point cloud data, as suggested in page 4. Line 11-20, … a method for measuring a quality of a processing of a first 3D point cloud comprising a plurality of points, in which each point is defined by its spatial location and by at least one attribute, in which the processing transforms the first point cloud into a second 3D point cloud,)	
	projecting, a representation of the segmented three-dimensional point cloud data  (fig. 5, P1 and P2) onto one or more sides of a three-dimensional bounding box (fig. 5, P1, P2 boundary is 3-D boundary box since P1, P2 are 3D point cloud), the representation of the segmented three-dimensional point cloud data being different based on a projected side of the three-dimensional bounding box (as shown in fig. 5;  page 11, line 20-27, At a first step, as illustrated in Figure 5, one viewpoint is put above each plane-like patch and one viewpoint is put above the patch boundary between two patches. For example, considering the patches P1 and P2 in Figure 5, these viewpoints are the points A1 , A2, A3. A1 is above P1 , A2 is above P2 and A3 is above the patch boundary between P1 and P2; in which, each viewpoint is interpreted as projection and patch boundary is the three-dimensional bounding box, as suggested in page 4, line 15-25, …determining N first images corresponding to projection views of the first point cloud using the N viewpoints ); 
	generating, one or more patches based on the projected representation of the segmented three-dimensional point cloud data (fig. 5, P1, P2 are one or more patches based on the projected representation of the segmented three-dimensional point cloud data; page 11, line 20-27, … one viewpoint is put above each plane-like patch and one viewpoint is put above the patch boundary between two patches. For example, considering the patches P1 and P2 in Figure 5, these viewpoints are the points A1 , A2, A3. A1 is above P1 , A2 is above P2 and A3 is above the patch boundary between P1 and P2. The direction of each viewpoint is normal to the corresponding plane-like patch and pointing to the inside of the point cloud);  
	generating, a first frame of the one or more patches (page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC… to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di…; since point cloud is segmented into patch and frame is generated with patch) , 
	generating, first auxiliary information for the first frame (as shown in fig. 2 QM is the first auxiliary information for the first frame; and suggested in page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC… to estimate the quality of the deformed template point cloud PCT.sub.di… The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used);  
	generating, second auxiliary information for a reference frame (fig. 2, PCT; page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC);  
	identifying, a first patch from the first frame that matches a second patch from the reference frame based on the first auxiliary information and the second auxiliary information (as shown in fig. 2 and suggested in page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di);  
	generating, a motion vector candidate (fig. 2, MV) between the first patch and the second patch based on a difference between the first auxiliary information and the second auxiliary information (page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di. After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV) ;  
	and performing, motion compensation using the motion vector candidate (as shown in fig. 2, MOT; page 10, line 1-10, … Performing motion estimation, motion compensation… After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28). 
	It is noticed that LASSERRE does not disclose explicitly in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data.
	Chevet discloses that in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data ( in page 8, as: “a patch can be defined as a set of 2D samples…The initial clustering of the input point cloud frame IPCF is then obtained by associating each 3D sample with one of the six orientation planes of the 3D boundary box surrounding the 3D sample of the input point cloud IPCF… The 3D samples are then projected onto their associated planes …A set of 3D samples that form the contiguous zone in those planes is called the connected component. The connected components are a set of at least one 3D sample with similar normals and the same associated orientation planes…The final step consists of generating one patch from each connected component, which by projecting a 3D sample of each connected component…”; and page 9, as: “on the projection plane that defines the 2D boundary box that surrounds the patch. Includes information such as coordinates (u0, v0, u1, v1).”; in which, the 3D point clouds is segmented (clustered) first and projected onto sides of the 3-d boundary box second; then one patch is generated as final step after the projecting).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data as a modification to the system for the benefit of using measures that provide the best compression (page 8).

           Regarding claim 17, LASSERRE teaches one or more non-transitory computer-readable storage media (fig. 7, component 42 mem)  comprising instructions stored thereon that are executable by one or more processing devices (fig. 7, 44 proc) and upon such execution cause the one or more processing devices to perform operations comprising:
	generating, a segmentation of three-dimensional point cloud data of recorded media based on continuity data of the three-dimensional point cloud data (fig. 3, step 30; page 11, line 9-13, … each point cloud PC1 , PC2 is segmented into plane-like patches and the points on the patch boundaries are regarded as feature points;  they are three-dimensional point cloud data, as suggested in page 4. Line 11-20, … a method for measuring a quality of a processing of a first 3D point cloud comprising a plurality of points, in which each point is defined by its spatial location and by at least one attribute, in which the processing transforms the first point cloud into a second 3D point cloud,)	
	projecting, a representation of the segmented three-dimensional point cloud data  (fig. 5, P1 and P2) onto one or more sides of a three-dimensional bounding box (fig. 5, P1, P2 boundary is 3-D boundary box since P1, P2 are 3D point cloud), the representation of the segmented three-dimensional point cloud data being different based on a projected side of the three-dimensional bounding box (as shown in fig. 5;  page 11, line 20-27, At a first step, as illustrated in Figure 5, one viewpoint is put above each plane-like patch and one viewpoint is put above the patch boundary between two patches. For example, considering the patches P1 and P2 in Figure 5, these viewpoints are the points A1 , A2, A3. A1 is above P1 , A2 is above P2 and A3 is above the patch boundary between P1 and P2; in which, each viewpoint is interpreted as projection and patch boundary is the three-dimensional bounding box, as suggested in page 4, line 15-25, …determining N first images corresponding to projection views of the first point cloud using the N viewpoints );  
	generating, one or more patches based on the projected representation of the segmented three-dimensional point cloud data (fig. 5, P1, P2 are one or more patches based on the projected representation of the segmented three-dimensional point cloud data; page 11, line 20-27, … one viewpoint is put above each plane-like patch and one viewpoint is put above the patch boundary between two patches. For example, considering the patches P1 and P2 in Figure 5, these viewpoints are the points A1 , A2, A3. A1 is above P1 , A2 is above P2 and A3 is above the patch boundary between P1 and P2. The direction of each viewpoint is normal to the corresponding plane-like patch and pointing to the inside of the point cloud);  
	generating, a first frame of the one or more patches (page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC… to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di…; since point cloud is segmented into patch and frame is generated with patch) , 
	generating, first auxiliary information for the first frame (as shown in fig. 2 QM is the first auxiliary information for the first frame; and suggested in page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC… to estimate the quality of the deformed template point cloud PCT.sub.di… The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used);  
	generating, second auxiliary information for a reference frame (fig. 2, PCT; page 10, line 1-10, …For each frame PC,, PCT is deformed at 20 to match PC);  
	identifying, a first patch from the first frame that matches a second patch from the reference frame based on the first auxiliary information and the second auxiliary information (as shown in fig. 2 and suggested in page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di);  
	generating, a motion vector candidate (fig. 2, MV) between the first patch and the second patch based on a difference between the first auxiliary information and the second auxiliary information (page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di. After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV) ;  
	and performing, motion compensation using the motion vector candidate (as shown in fig. 2, MOT; page 10, line 1-10, … Performing motion estimation, motion compensation… After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28). 
	It is noticed that LASSERRE does not disclose explicitly in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data.
	Chevet discloses that in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data ( in page 8, as: “a patch can be defined as a set of 2D samples…The initial clustering of the input point cloud frame IPCF is then obtained by associating each 3D sample with one of the six orientation planes of the 3D boundary box surrounding the 3D sample of the input point cloud IPCF… The 3D samples are then projected onto their associated planes …A set of 3D samples that form the contiguous zone in those planes is called the connected component. The connected components are a set of at least one 3D sample with similar normals and the same associated orientation planes…The final step consists of generating one patch from each connected component, which by projecting a 3D sample of each connected component…”; and page 9, as: “on the projection plane that defines the 2D boundary box that surrounds the patch. Includes information such as coordinates (u0, v0, u1, v1).”; in which, the 3D point clouds is segmented (clustered) first and projected onto sides of the 3-d boundary box second; then one patch is generated as final step after the projecting).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology in response to projecting the representation of the segmented three-dimensional point cloud data onto the one or more sides of the three-dimensional bounding box, generating, by the one or more processors, one or more patches based on the projected representation of the segmented three-dimensional point cloud data as a modification to the non-transitory computer-readable storage media for the benefit of using measures that provide the best compression (page 8).

Regarding claim 2,  the combination of LASSERRE and Chevet teaches the limitations of claim 1 as discussed above. In addition, LASSERRE further discloses that the reference frame corresponds to a previously encoded frame that was transmitted and is decoded to generate the second auxiliary information (as shown in fig. 2, PCT is the reference frame corresponds to a previously encoded fram; page 10, line 1-10, …A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC).

Regarding claim 3,  the combination of LASSERRE and Chevet teaches the limitations of claim 1 as discussed above. In addition, LASSERRE further discloses that generating, by the one or more processors (fig. 7, proc 44), a plurality of segmentations over the three-dimensional point cloud media for subsequently projecting (fig. 3, P1 and P2; page 11, line 9,-13, …ach point cloud PC1 , PC2 is segmented into plane-like patches and the points on the patch boundaries are regarded as feature points) and encoding each segmentation of the plurality of segmentations (as 
shown in fig. 3, MVE is encoder; page 10, line 1-10, …resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28).

Regarding claim 10,  the combination of LASSERRE and Chevet teaches the limitations of claim 9 as discussed above. In addition, LASSERRE further discloses that the reference frame corresponds to a previously encoded frame that was transmitted and is decoded to generate the second auxiliary information (as shown in fig. 2, PCT is the reference frame corresponds to a previously encoded fram; page 10, line 1-10, …A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC).

Regarding claim 11,  the combination of LASSERRE and Chevet teaches the limitations of claim 9 as discussed above. In addition, LASSERRE further discloses that generating, a plurality of segmentations over the three-dimensional point cloud media for subsequently projecting (fig. 3, P1 and P2; page 11, line 9,-13, …ach point cloud PC1 , PC2 is segmented into plane-like patches and the points on the patch boundaries are regarded as feature points) and encoding each segmentation of the plurality of segmentations (as shown in fig. 3, MVE is encoder; page 10, line 1-10, …resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28).

Regarding claim 18,  the combination of LASSERRE and Chevet teaches the limitations of claim 17 as discussed above. In addition, LASSERRE further discloses that the reference frame corresponds to a previously encoded frame that was transmitted and is decoded to generate the second auxiliary information (as shown in fig. 2, PCT is the reference frame corresponds to a previously encoded fram; page 10, line 1-10, …A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC).

Regarding claim 19,  the combination of LASSERRE and Chevet teaches the limitations of claim 17 as discussed above. In addition, LASSERRE further discloses that generating, a plurality of segmentations over the three-dimensional point cloud media for subsequently projecting (fig. 3, P1 and P2; page 11, line 9,-13, …ach point cloud PC1 , PC2 is segmented into plane-like patches and the points on the patch boundaries are regarded as feature points) and encoding each segmentation of the plurality of segmentations (as shown in fig. 3, MVE is encoder; page 10, line 1-10, …resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28).

  7.	Claims 4, 6, 12, 14, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LASSERRE et al. (WO 2018162406) and in view Chevet et. al (JP 2021511712) and further in view Montserrat Mora et al. (US 20150178988).   

	Regarding claim 4, the combination of LASSERRE and Chevet teaches the limitations of claim 1 as discussed above. In addition, LASSERRE further discloses that the first auxiliary information includes index data for each of the one or more patches (as shown in fig. 5, P1, P2, P3 are with index).
	It is noticed that LASSERRE does not disclose explicitly two-dimensional data for each of the one or more patches, and three-dimensional data for each of the one or more patches.
	Montserrat Mora disclose of  two-dimensional data for each of the one or more patches (paragraph 0152, … unwrapping the 3D mesh onto 2D patches), and three-dimensional data for each of the one or more patches (as shown paragraph 0092, … one patch is assigned to a unique triangle of the mesh. The colour of a pixel is determined by means of a weighted average of its colour in different surrounding images. The position of a pixel in surrounding views is given by the position of the projection of the 3D triangle it belongs to).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology two-dimensional data for each of the one or more patches, and three-dimensional data for each of the one or more patches as taught by Farrell as a modification to the method of Montserrat Mora for the benefit of enables the system to efficiently pack and arranged (paragraph 0092).

	Regarding claim 6, the combination of LASSERRE and Chevet and Montserrat Mora teaches the limitations of claim 4 as discussed above. . In addition, Montserrat Mora further discloses that the two-dimensional data for each of the one or more patches and the three-dimensional data for each of the one or more patches correspond to a portion of the three-dimensional point cloud data are connected (paragraph 0092, … unwrapping the 3D mesh to form a set of 2D patches… Each pixel in the image belonging to at least one patch is assigned to a unique triangle of the mesh. The colour of a pixel is determined by means of a weighted average of its colour in different surrounding images. The position of a pixel in surrounding views is given by the position of the projection of the 3D triangle it belongs to; which means the two-dimensional data for each of the one or more patches and the three-dimensional data for each of the one or more patches correspond to a portion of the three-dimensional point cloud data are connected.
	The motivation of rejection is the same as claim 4’s rejection.

	Regarding claim 12, the combination of LASSERRE and Chevet teaches the limitations of claim 9 as discussed above. In addition, LASSERRE further discloses that the first auxiliary information includes index data for each of the one or more patches (as shown in fig. 5, P1, P2, P3 are with index).
	It is noticed that LASSERRE does not disclose explicitly two-dimensional data for each of the one or more patches, and three-dimensional data for each of the one or more patches.
	Montserrat Mora disclose of  two-dimensional data for each of the one or more patches (paragraph 0152, … unwrapping the 3D mesh onto 2D patches), and three-dimensional data for each of the one or more patches (as shown paragraph 0092, … one patch is assigned to a unique triangle of the mesh. The colour of a pixel is determined by means of a weighted average of its colour in different surrounding images. The position of a pixel in surrounding views is given by the position of the projection of the 3D triangle it belongs to).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology two-dimensional data for each of the one or more patches, and three-dimensional data for each of the one or more patches as taught by Farrell as a modification to the system of Montserrat Mora for the benefit of enables the system to efficiently pack and arranged (paragraph 0092).

	Regarding claim 14, the combination of LASSERRE and Chevet and Montserrat Mora teaches the limitations of claim 12 as discussed above. . In addition, Montserrat Mora further discloses that the two-dimensional data for each of the one or more patches and the three-dimensional data for each of the one or more patches correspond to a portion of the three-dimensional point cloud data are connected (paragraph 0092, … unwrapping the 3D mesh to form a set of 2D patches… Each pixel in the image belonging to at least one patch is assigned to a unique triangle of the mesh. The colour of a pixel is determined by means of a weighted average of its colour in different surrounding images. The position of a pixel in surrounding views is given by the position of the projection of the 3D triangle it belongs to; which means the two-dimensional data for each of the one or more patches and the three-dimensional data for each of the one or more patches correspond to a portion of the three-dimensional point cloud data are connected.
	The motivation of rejection is the same as claim 12’s rejection.

	Regarding claim 20, the combination of LASSERRE and Chevet teaches the limitations of claim 17 as discussed above. In addition, LASSERRE further discloses that the first auxiliary information includes index data for each of the one or more patches (as shown in fig. 5, P1, P2, P3 are with index).
	It is noticed that LASSERRE does not disclose explicitly two-dimensional data for each of the one or more patches, and three-dimensional data for each of the one or more patches.
	Montserrat Mora disclose of  two-dimensional data for each of the one or more patches (paragraph 0152, … unwrapping the 3D mesh onto 2D patches), and three-dimensional data for each of the one or more patches (as shown paragraph 0092, … one patch is assigned to a unique triangle of the mesh. The colour of a pixel is determined by means of a weighted average of its colour in different surrounding images. The position of a pixel in surrounding views is given by the position of the projection of the 3D triangle it belongs to).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology two-dimensional data for each of the one or more patches, and three-dimensional data for each of the one or more patches as taught by Farrell as a modification to the non-transitory computer-readable storage media of Montserrat Mora for the benefit of enables the system to efficiently pack and arranged (paragraph 0092).

8.	Claims 5, 13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LASSERRE et al. (WO 2018162406) and in view Chevet et. al (JP 2021511712) and further in view  Montserrat Mora et al. (US 20150178988) and further in view Xu et al.  (CN 106600710).
   
	Regarding claim 5, the combination of LASSERRE, Chevet and Montserrat Mora teaches the limitations of claim 4 as discussed above.
	It is noticed that LASSERREdoes not disclose explicitly the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box.
	Xu disclose of  the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box (Abstract, … all grid patches is carried out and an index link table storage intersected grid patch set is constructed… an adjacency topological lined table is calculated, a grid patch ring is obtained, and a common adjacent side is obtained by calculation; and intersection points of the common adjacent side are obtained and the layered machining planes and are processed by ordering to obtain a ring; which means the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box as a modification to the method for the benefit of the determination frequency of relative positions of the layer machining planes and the grid patches can be reduced (Abstract).

	Regarding claim 13, the combination of LASSERRE, Chevet and Montserrat Mora teaches the limitations of claim 12 as discussed above.
	It is noticed that LASSERRE does not disclose explicitly the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box.
	Xu disclose of  the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box (Abstract, … all grid patches is carried out and an index link table storage intersected grid patch set is constructed… an adjacency topological lined table is calculated, a grid patch ring is obtained, and a common adjacent side is obtained by calculation; and intersection points of the common adjacent side are obtained and the layered machining planes and are processed by ordering to obtain a ring; which means the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the index data for each of the one or more patches corresponds to a corresponding side of the three-dimensional bounding box as a modification to the system for the benefit of the determination frequency of relative positions of the layer machining planes and the grid patches can be reduced (Abstract).


9.	Claims 8, 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over LASSERRE et al. (WO 2018162406) and in view Chevet et. al (JP 2021511712) and further in view LASSERRE  et al.  (EP 3633621, referred as LASSERRE2 ).
   
	Regarding claim 8, the combination of LASSERRE and Chevet teaches the limitations of claim 1 as discussed above. In addition, LASSERRE further discloses that determining, by the one or more processors, a distance between two-dimensional data of the first auxiliary information and two dimensional data of the second auxiliary information (fig. 2, MOT and MV; page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di; in which, the difference between these two is . distance between two-dimensional data of the first auxiliary information and two dimensional data of the second auxiliary information);  
	generating, by the one or more processors, the motion vector candidate based on the distance between the two-dimensional data of the first auxiliary information and the two dimensional data of the second auxiliary information (fig. 2, MV; page 10, line 1-10, After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28).
	It is noticed that LASSERRE does not disclose explicitly adding, by the one or more 
processors, the motion vector candidate to a motion vector candidate list.
	LASSERRE2 disclose of  adding, by the one or more processors, the motion vector candidate to a motion vector candidate list (paragraph 0094 … 2. Build the candidate list (step two above) For each candidate:a. determine the MV predictor and resolve the final MV.
b. if the final MV indicates an unoccupied region, prune the candidate from the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the index data adding, by the one or more processors, the motion vector candidate to a motion vector candidate list as a modification to the method for the benefit of building a motion vector candidate list (paragraph 0094).

	Regarding claim 16, the combination of LASSERRE and Chevet teaches the limitations of claim 9 as discussed above. In addition, LASSERRE further discloses that determining,  a distance between two-dimensional data of the first auxiliary information and two dimensional data of the second auxiliary information (fig. 2, MOT and MV; page 10, line 1-10, … A template point cloud, PCT, is used to facilitate the motion estimation step of the inter coding. For each frame PC,, PCT is deformed at 20 to match PC,. The quality metric 12, resulting from the method of quality measuring according to embodiments of the present invention, can be advantageously used to estimate the quality of the deformed template point cloud PCT.sub.di, or in other terms to compare the frame PC, with the deformed template point cloud PCT.sub.di; in which, the difference between these two is . distance between two-dimensional data of the first auxiliary information and two dimensional data of the second auxiliary information);  
	generating, by the one or more processors, the motion vector candidate based on the distance between the two-dimensional data of the first auxiliary information and the two dimensional data of the second auxiliary information (fig. 2, MV; page 10, line 1-10, After a user specified reconstruction error threshold T is reached at 22, instead of PC,, PCT.sub.di, the deformed template point cloud, is used for the further computation including a motion estimation 24 resulting in a motion vector MV, a prediction 26 and a motion vector and residual encoding 28).
	It is noticed that LASSERRE does not disclose explicitly adding, by the one or more 
processors, the motion vector candidate to a motion vector candidate list.
	LASSERRE2 disclose of  adding, by the one or more processors, the motion vector candidate to a motion vector candidate list (paragraph 0094 … 2. Build the candidate list (step two above) For each candidate:a. determine the MV predictor and resolve the final MV.
b. if the final MV indicates an unoccupied region, prune the candidate from the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the index data adding, by the one or more processors, the motion vector candidate to a motion vector candidate list as a modification to the system for the benefit of building a motion vector candidate list (paragraph 0094).

Allowable Subject Matter
10.	Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 7, the prior art does not disclose or suggest the limitations of “wherein generating the one or more patches for the three-dimensional point cloud data based on the continuity data of the three-dimensional point cloud data further comprises: determining, by the one or more processors, a smoothness criteria of the three-dimensional point cloud data from each direction;  comparing, by the one or more processors, the smoothness criteria from each direction of the three-dimensional point cloud data;  and in response to comparing, selecting, by the one or more processors, a direction of a smoothness criteria of three-dimensional point cloud data that has a greater projection area onto a side of a bounding box”.
For claim 15, the prior art does not disclose or suggest the limitations of “wherein generating the one or more patches for the three-dimensional point cloud data based on the continuity data of the three-dimensional point cloud data further comprises: determining a smoothness criteria of the three-dimensional point cloud data from each direction;  comparing the smoothness criteria from each direction of the three-dimensional point cloud data;  and in response to comparing, selecting a direction of a smoothness criteria of three-dimensional point cloud data that has a greater projection area onto a side of a bounding box”.

11.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action..

12.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423